Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2016 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77-0664171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX .No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer XX . Accelerated Filer . Non-Accelerated Filer . Smaller reporting company . (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes .No XX . Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding November 4, 2016 Common stock, par value $0.25 per share Table Of Contents Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended September30, 2016 INDEX * Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Balance Sheets - September 30, 2016 and December 31, 2015 4 Condensed Consolidated Statements of Operations and Comprehensive Loss - Three Months Ended and Nine Months Ended September 30, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 57 PART II - Other Information Item 1 – Legal Proceedings 57 Item 1A – Risk Factors 57 Item 4 – Mine Safety Disclosures 58 Item 6 – Exhibits 58 Signatures 59 Exhibits 60 *Items 2, 3 and 5 of Part II are omitted as they are not applicable. 3 Table Of Contents Part I - Financial Information Item 1. Financial Statements Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares) September 30, 2016 December 31, 2015 ASSETS Current assets: Cash and cash equivalents $ $ Investments — Accounts receivable: Trade Taxes Other, net Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Current restricted cash — Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Reclamation insurance asset — Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of debt Current portion of accrued reclamation and closure costs Other current liabilities Total current liabilities Capital leases Accrued reclamation and closure costs Long-term debt Non-current deferred tax liability Non-current pension liability Other noncurrent liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference — $7,891 39 39 Common stock, $0.25 par value, authorized 500,000,000 shares; issued and outstanding 2016 — 395,110,129 shares and 2015 — 378,112,840 shares Capital surplus Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost; 2016 — 3,930,122 and 2015 — 2,764,973 shares issued and held in treasury ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 Table Of Contents Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Nine Months Ended September 30, 2016 September 30, 2015 September 30, 2016 September 30, 2015 Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit (loss) ) Other operating expenses: General and administrative Exploration Pre-development Other operating expense Provision for closed operations and reclamation Acquisition costs 15 Income (loss) from operations ) ) Other income (expense): Gain on derivative contracts 7 — Unrealized gain (loss) on investments 49 ) ) Foreign exchange gain (loss) ) Interest and other income Interest expense, net of amount capitalized ) Income (loss) before income taxes ) ) Income tax (provision) benefit ) ) Net income (loss) ) ) Preferred stock dividends ) Income (loss) applicable to common shareholders $ $ ) $ $ ) Comprehensive income (loss): Net income (loss) $ $ ) $ $ ) Reclassification of loss on disposition or impairment of marketable securities included in net income (loss) — — Change in fair value of derivative contracts designated as hedge transactions ) — ) — Unrealized holding gains (losses) on investments ) ) Comprehensive income (loss) $ $ ) $ $ ) Basic income (loss) per common share after preferred dividends $ $ ) $ $ ) Diluted income (loss) per common share after preferred dividends $ $ ) $ $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Cash dividends declared per common share $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 Table Of Contents Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, September 30, Operating activities: Net income (loss) $ $ ) Non-cash elements included in net income (loss): Depreciation, depletion and amortization Unrealized (gain) loss on investments ) (Gain) loss on disposition of properties, plants, equipment, and mineral interests ) Provision for reclamation and closure costs Stock compensation Acquisition costs — Deferred income taxes ) Amortization of loan origination fees Loss on derivative contracts Foreign exchange loss (gain) ) Other non-cash items, net 5 45 Change in assets and liabilities, net of business acquisitions: Accounts receivable ) Inventories ) Other current and non-current assets ) ) Accounts payable and accrued liabilities Accrued payroll and related benefits Accrued taxes ) Accrued reclamation and closure costs and other non-current liabilities ) Cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests ) ) Acquisitions of other companies, net of cash acquired ) ) Proceeds from disposition of properties, plants, equipment and mineral interests Purchases of investments ) ) Maturities of investments — Changes in restricted cash and investment balances ) — Net cash used in investing activities ) ) Financing activities: Proceeds from sale of common stock, net of offering costs — Acquisition of treasury shares ) ) Dividends paid to common shareholders ) ) Dividends paid to preferred shareholders ) ) Credit availability and debt issuance fees ) ) Repayments of debt ) ) Repayments of capital leases ) ) Net cash used in financing activities ) ) Effect of exchange rates on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital lease obligations $ $ Common stock issued for the acquisition of other companies $ $ Payment of accrued compensation in restricted stock units $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 6 Table Of Contents Note 1.Basis of Preparation of Financial Statements In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements and notes to the unaudited interim condensed consolidated financial statements contain all adjustments, consisting of normal recurring items and items which are nonrecurring, necessary to present fairly, in all material respects, the financial position of Hecla Mining Company and its consolidated subsidiaries (“we” or “our” or “us”).See Note 4 and Note 13 for information on adjustments which are nonrecurring contained in the accompanying unaudited interim condensed consolidated financial statements. These unaudited interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and related footnotes as set forth in our annual report filed on Form 10-K for the year ended December31, 2015, as it may be amended from time to time. The results of operations for the periods presented may not be indicative of those which may be expected for a full year.The unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").Certain information and footnote disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures are adequate for the information not to be misleading. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, the reported amounts of revenues and expenses during the reporting period, and the disclosures of contingent liabilities.Accordingly, ultimate results could differ materially from those estimates. On September 13, 2016, we completed the acquisition of Mines Management, Inc. ("Mines Management"), giving us ownership of the Montanore project in Northwest Montana. The unaudited interim condensed consolidated financial statements included herein reflect our ownership of the assets previously held by Mines Management as of the September 13, 2016 acquisition date. See Note 13 for more information. Note 2.Investments and Restricted Cash Investments Our current investments, which are classified as "available for sale" and consist of bonds having maturities of greater than 90 days and less than 365 days, had a fair value and cost basis of $24.5 million at September30, 2016. We held no such investments as of December31, 2015. At September30, 2016 and December31, 2015, the fair value of our non-current investments was $6.4 million and $1.5 million, respectively.Our non-current investments consist of marketable equity securities which are carried at fair value, and are primarily classified as “available-for-sale.” The cost basis of our non-current investments was approximately $4.1 million and $4.0 million at September30, 2016 and December31, 2015, respectively. In the first nine months of 2016, we acquired marketable equity securities having a cost basis of $0.9 million. During the first quarters of 2016 and 2015, we recognized impairment charges against current earnings of $1.0 million and $2.8 million, respectively, as we determined the impairments to be other-than-temporary. Restricted Cash and Investments Various laws, permits, and covenants require that funds be in place for certain environmental and reclamation obligations and other potential liabilities.We had a current restricted cash balance of $3.9 million as of September30, 2016 representing funds deposited in escrow to be applied towards settlement of environmental matters for the South Dakota Superfund site related to our subsidiary, CoCa Mines, Inc. (see Note 4 for more information). Our non-current restricted investments are used primarily for reclamation funding or for funding surety bonds, and were $2.2 million and $1.0 million at September30, 2016 and December31, 2015, respectively. Non-current restricted investments primarily represent investments in money market funds and certificates of deposit. 7 Table Of Contents Note 3.Income Taxes Major components of our income tax provision (benefit) for the three and nine months ended September 30, 2016 and 2015 are as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Current: Domestic $ $ ) $ $ ) Foreign Total current income tax provision (benefit) ) ) Deferred: Domestic ) Foreign ) ) Total deferred income tax provision (benefit) Total income tax provision (benefit) $ $ ) $ $ ) As of September30, 2016, we have a net deferred tax asset in the U.S. of $24.8 million, a net deferred tax liability in Canada of $125.6 million, and a net deferred tax asset in Mexico of $2.9 million, for a consolidated worldwide net deferred tax liability of $97.9 million. Our ability to utilize our deferred tax assets depends on future taxable income generated from operations. At September30, 2016 and December31, 2015, the balances of the valuation allowances on our deferred tax assets were $107 million and $116 million, respectively, primarily for net operating losses and tax credit carryforwards. The amount of the deferred tax asset considered recoverable, however, could be reduced in the near term if estimates of future taxable income are reduced. During the quarter ended June30, 2016, there was a change in judgment about the realizability of our deferred tax assets in Mexico. Based on revised projections of future taxable income, tax net operating losses are now projected to be fully utilized. The valuation allowance in Mexico decreased to $1.3 million based on this change in judgment. The current income tax provisions for the three and nine months ended September30, 2016 and 2015 vary from the amounts that would have resulted from applying the statutory income tax rate to pre-tax income primarily due to the effects of percentage depletion for all periods presented and the impact of taxation in foreign jurisdictions. Note 4.Commitments, Contingencies and Obligations General We follow the Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") guidance in determining our accruals and disclosures with respect to loss contingencies, and evaluate such accruals and contingencies for each reporting period. Accordingly, estimated losses from loss contingencies are accrued by a charge to income when information available prior to issuance of the financial statements indicates that it is probable that a liability could be incurred and the amount of the loss can be reasonably estimated. Legal expenses associated with the contingency are expensed as incurred. If a loss contingency is not probable or reasonably estimable, disclosure of the loss contingency is made in the financial statements when it is at least reasonably possible that a material loss could be incurred. 8 Table Of Contents Rio Grande Silver Guaranty Our wholly-owned subsidiary, Rio Grande Silver Inc. (“Rio”), is party to a joint venture with Emerald Mining & Leasing, LLC (“EML”) and certain other parties with respect to a land package in the Creede Mining District of Colorado that is adjacent to other land held by Rio. Rio holds a 70% interest in the joint venture. In connection with the joint venture, we are required to guarantee certain environmental remediation-related obligations of EML to a third party up to a maximum liability to us of $2.5 million. As of September30, 2016, we have not been required to make any payments pursuant to the guaranty. We may be required to make payments in the future, limited to the $2.5 million maximum liability, should EML fail to meet its obligations to the third party. However, to the extent that any payments are made by us under the guaranty, EML, in addition to other parties, has jointly and severally agreed to reimburse and indemnify us for any such payments. We have not recorded a liability relating to the guaranty as of September30, 2016. Lucky Friday Water Permit Matters Over the last several years, the Lucky Friday unit has experienced several regulatory issues relating to its water discharge permits and water management more generally. In December 2013, the EPA issued to Hecla Limited a notice of violation (“2013 NOV”) alleging certain storm water reporting violations under Lucky Friday’s Clean Water Act Multi-Sector General Stormwater Permit for Industrial Activities. The alleged violations were resolved. The 2013 NOV also contained a request for information under Section 308 of the Clean Water Act directing Hecla Limited to undertake a comprehensive groundwater investigation of Lucky Friday’s tailings pond no. 3 to evaluate whether the pond is causing the discharge of pollutants via seepage to groundwater that is discharging to surface water. We completed the investigation mandated by the EPA and submitted a draft report to the agency in December 2015. We are waiting for the EPA’s response, and until such time as the process is complete, we cannot predict what the impact of the investigation will be. Hecla Limited strives to maintain its water discharges at the Lucky Friday unit in full compliance with its permits and applicable laws, however, we cannot provide assurance that in the future it will be able to fully comply with the permit limits and other regulatory requirements regarding water management. Johnny M Mine Area near San Mateo, McKinley County, New Mexico In May 2011, the EPA made a formal request to Hecla Mining Company for information regarding the Johnny M Mine Area near San Mateo, McKinley County, New Mexico, and asserted that Hecla Mining Company may be responsible under CERCLA for environmental remediation and past costs the EPA has incurred at the site. Mining at the Johnny M was conducted for a limited period of time by a predecessor of our subsidiary, Hecla Limited. In August 2012, Hecla Limited and the EPA entered into a Settlement Agreement and Administrative Order on Consent for Removal Action (“Consent Order”), pursuant to which Hecla Limited agreed to pay (i) $1.1 million to the EPA for its past response costs at the site and (ii) any future response costs at the site under the Consent Order, in exchange for a covenant not to sue by the EPA. Hecla Limited paid the approximately $1.1 million to the EPA for its past response costs and in December 2014, submitted to EPA the Engineering Evaluation and Cost Analysis (“EE/CA”) for the site. The EE/CA evaluates three alternative response actions: 1) no action, 2) off-site disposal, and 3) on-site disposal. The range in estimated costs of these alternatives is $0 to $221 million. In the EE/CA, Hecla Limited recommended that EPA approve on-site disposal, which is currently estimated to cost $5.6 million, on the basis that it is the most appropriate response action under CERCLA. In June 2015, the EPA approved the EE/CA, with a few minor conditions. The EPA still needs to publish the EE/CA for public notice and comment, and the agency will not make a final decision on the appropriate response action until the public comment process is complete. It is anticipated that Hecla Limited will implement the response action selected by the EPA pursuant to an amendment to the Consent Order or a new order. Based on the foregoing, we believe it is probable that Hecla Limited will incur a liability for remediation at the site, and our best estimate of that liability as of the date of this report is $5.6 million, and we have accrued that amount. There can be no assurance that Hecla Limited’s liability will not be more than $5.6 million, or that its ultimate liability will not have a material adverse effect on Hecla Limited’s or our results of operations or financial position. 9 Table Of Contents In September 2016, Hecla Limited was served with a lawsuit filed by an individual in state court in New Mexico alleging personal injury claims arising from alleged exposure to contaminants as a result of allegedly living on land adjacent to the Johnny M Mine site. We do not yet have enough information to conclude if Hecla Limited has any liability or to estimate any loss that it may incur. Carpenter Snow Creek Site, Cascade County, Montana In July 2010, the EPA made a formal request to Hecla Mining Company for information regarding the Carpenter Snow Creek Superfund Site located in Cascade County, Montana. The Carpenter Snow Creek Site is located in a historic mining district, and in the early 1980s Hecla Limited leased 6 mining claims and performed limited exploration activities at the site. Hecla Limited terminated the mining lease in 1988. In June 2011, the EPA informed Hecla Limited that it believes Hecla Limited, among several other viable companies, may be liable for cleanup of the site or for costs incurred by the EPA in cleaning up the site. The EPA stated in the June 2011 letter that it has incurred approximately $4.5 million in response costs and estimated that total remediation costs may exceed $100 million. Hecla Limited cannot with reasonable certainty estimate the amount or range of liability, if any, relating to this matter because of, among other reasons, the lack of information concerning the site. South Dakota and Colorado Superfund Sites Related to CoCa Mines, Inc. In 1991, Hecla Limited acquired all of the outstanding common stock of CoCa Mines, Inc. (“CoCa”). CoCa is alleged to have held prior property interests and undertaken exploration activities at the Gilt Edge Mine Superfund site in Lawrence County, South Dakota, and to have been engaged in exploration and mining activities at or near the Nelson Tunnel/Commodore Waste Rock Pile Superfund site in Creede, Colorado. The United States and the State of South Dakota alleged that CoCa, along with other parties, is a potentially responsible party (“PRP”) under CERCLA at the Gilt Edge site. In addition, the United States and the State of Colorado alleged that CoCa is a PRP at the Nelson Tunnel/Commodore site. The United States, South Dakota and Colorado based their claims of liability on allegations of CoCa’s historical relationship to each site, and that CoCa succeeded to the liabilities of one or more predecessor entities that may have held certain property interests at the sites or undertaken certain activities. The United States alleged that it had incurred $118 million, plus interest, in response costs at the Gilt Edge site. At the Nelson Tunnel/Commodore site, the EPA alleges that it had incurred $10 million, plus interest, in response costs. As a result of settlement discussions, in the second quarter of 2015 we accrued $9.9 million by recording a liability for the total amount that would be paid by CoCa to settle the Gilt Edge and Nelson Tunnel/Commodore Waste Rock Pile matters, and an asset for the estimated amount that would be recovered by CoCa from insurers and the other settling PRP with respect to the Gilt Edge site. CoCa reached final terms of settlement on each of the matters in April 2016 in the form of Consent Decrees agreed to by CoCa and (i) the United States and the State of South Dakota with respect to the Gilt Edge site and (ii) the United States and the State of Colorado with respect to Nelson Tunnel/Commodore Waste Rock Pile site. The Consent Decrees were approved and entered by the Courts on June 15, 2016 in the case of the Nelson Tunnel/Commodore Waste Rock Pile, and on September 19, 2016 in the case of Gilt Edge. As a result, CoCa paid an aggregate of $6 million in August 2016 to the United States and the State of Colorado, and an aggregate of $3.9 million in November 2016 to the United States and the State of South Dakota (insurers and another PRP paid an additional $6.4 million to settle the Gilt Edge matter). As a result, CoCa has resolved the claims of (i) the United States and the State of South Dakota with respect to the Gilt Edge site, and (ii) the United States and the State of Colorado with respect to the Nelson Tunnel site, in each case under CERCLA and certain relevant state statutes, for all past and future response costs at each site. 10 Table Of Contents Senior Notes On April 12, 2013, we completed an offering of $500 million aggregate principal amount of 6.875% Senior Notes due 2021. The net proceeds from the offering of the Senior Notes were used to partially fund the acquisition of Aurizon Mines Ltd. ("Aurizon") and for general corporate purposes, including expenses related to the Aurizon acquisition. In 2014, we completed additional issuances of our Senior Notes in the aggregate principal amount of $6.5 million, which were contributed to one of our pension plans to satisfy the funding requirement for 2014. Interest on the Senior Notes is payable on May 1 and November 1 of each year, commencing November 1, 2013. See Note 9 for more information. Other Commitments Our contractual obligations as of September30, 2016 included approximately $0.8 million for various costs. In addition, our open purchase orders at September30, 2016 included approximately $1.4 million, $1.6 million and $8.3 million, respectively, for various capital items at the Lucky Friday, Casa Berardi and Greens Creek units, and approximately $0.6 million, $1.1 million, and $2.4 million, respectively, for various non-capital costs at the Lucky Friday, Casa Berardi and Greens Creek units. We also have total commitments of approximately $14.2 million relating to scheduled payments on capital leases, including interest, primarily for equipment at our Greens Creek, Lucky Friday and Casa Berardi units (see Note 9 for more information). As part of our ongoing business and operations, we are required to provide surety bonds, bank letters of credit, and restricted deposits for various purposes, including financial support for environmental reclamation obligations and workers compensation programs. As of September30, 2016, we had surety bonds totaling $105.3 million in place as financial support for future reclamation and closure costs, self insurance, and employee benefit plans. The obligations associated with these instruments are generally related to performance requirements that we address through ongoing operations. As the requirements are met, the beneficiary of the associated instruments cancels or returns the instrument to the issuing entity. Certain of these instruments are associated with operating sites with long-lived assets and will remain outstanding until closure of the sites. We believe we are in compliance with all applicable bonding requirements and will be able to satisfy future bonding requirements as they arise. Other Contingencies On April 12, 2013, the family of Larry Marek, an employee of Hecla Limited who was fatally injured in an April 2011 accident, filed a lawsuit against us and certain of our officers and employees seeking damages for, among other claims, wrongful death and infliction of emotional distress. No dollar amount of damages is specified in the complaint, which was filed in state court in Idaho (Kootenai County District Court). On April 21, 2015, the judge hearing the case granted Hecla’s motion for summary judgment and dismissed the case. The plaintiffs appealed the decision to the Idaho Supreme Court which heard arguments on August 30, 2016. No decision has yet been issued, and we cannot predict the outcome of this matter. On December 11, 2013, four employees of Hecla Limited who were injured in a December 2011 rock burst filed a lawsuit against us and certain of our employees seeking damages for, among other claims, intentional and willful injury and infliction of emotional distress. The plaintiffs seek damages in excess of $1,000,000, as claimed in the complaint, which was filed in state court in Idaho (Kootenai County District Court). On August 28, 2015, the judge hearing the case granted Hecla’s motion for summary judgment and dismissed the case. The plaintiffs appealed the decision to the Idaho Supreme Court which heard arguments on August 30, 2016. No decision has yet been issued, and we cannot predict the outcome of this matter. We also have certain other contingencies resulting from litigation, claims, EPA investigations, and other commitments and are subject to a variety of environmental and safety laws and regulations incident to the ordinary course of business. We currently expect that the resolution of such contingencies will not materially affect our financial position, results of operations or cash flows. However, in the future, there may be changes to these contingencies, or additional contingencies may occur, any of which might result in an accrual or a change in the estimated accruals recorded by us, and there can be no assurance that their ultimate disposition will not have a material adverse effect on our financial position, results of operations or cash flows. 11 Table Of Contents Note 5.Earnings (Loss) Per Common Share We are authorized to issue 500,000,000 shares of common stock, $0.25 par value per share. At September30, 2016, there were 399,040,251 shares of our common stock issued and 3,930,122 shares issued and held in treasury, for a net of 395,110,129 shares outstanding. For the three-month and nine-month periods ended September30, 2016, 4,309,440 restricted stock units that are unvested or vested in the current period are included in the calculation of diluted income per share. There were no options outstanding for the three-month and nine-month periods ended September30, 2016. For the three-month and nine-month periods ended September30, 2015, all outstanding options, restricted share units, and warrants were excluded from the computation of diluted loss per share, as our reported net losses for those periods would cause their conversion and exercise to have no effect on the calculation of loss per share. Note 6.Business Segments We are currently organized and managed in four reporting segments: the Greens Creek unit, the Lucky Friday unit, the Casa Berardi unit and the San Sebastian unit. The San Sebastian unit, a historic operating property for Hecla, resumed commercial production in the fourth quarter of 2015 and was added as a new reporting segment in 2015. General corporate activities not associated with operating units and their various exploration activities, as well as discontinued operations and idle properties, are presented as “other.”Interest expense, interest income and income taxes are considered general corporate items, and are not allocated to our segments. The following tables present information about reportable segments for the three and nine months ended September30, 2016 and 2015 (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Net sales to unaffiliated customers: Greens Creek $ Lucky Friday Casa Berardi San Sebastian — — $ Income (loss) from operations: Greens Creek $ $ 21 $ $ Lucky Friday ) ) Casa Berardi ) ) San Sebastian ) ) Other ) $ $ ) $ $ ) 12 Table Of Contents The following table presents identifiable assets by reportable segment as of September30, 2016 and December31, 2015 (in thousands): September 30, 2016 December 31, 2015 Identifiable assets: Greens Creek $ $ Lucky Friday Casa Berardi San Sebastian Other $ $ Note 7. Employee Benefit Plans We sponsor defined benefit pension plans covering substantially all U.S. employees.Net periodic pension cost for the plans consisted of the following for the three and nine months ended September30, 2016 and 2015 (in thousands): Three Months Ended September 30, Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost ) ) Amortization of net loss Net periodic pension cost $ $ Nine Months Ended September 30, Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost ) ) Amortization of net loss Net periodic pension cost $ $ We contributed approximately $2.6 million in shares of our common stock and cash to our defined benefit plans in February 2016, and $6.1 million in shares of our common stock in July 2016, with no additional contributions anticipated in 2016. We expect to contribute approximately $0.4 million to our unfunded supplemental executive retirement plan during 2016. Note 8.Shareholders’ Equity Stock-based Compensation Plans We periodically grant restricted stock unit awards and/or shares of common stock to our employees and directors. We measure compensation cost for restricted stock units and stock grants at the closing price of our stock at the time of grant. Restricted stock unit grants vest after a specified period with compensation cost amortized over that period. Although we have no current plans to issue stock options, we may do so in the future. 13 Table Of Contents In March 2016, the Board of Directors granted 2,335,196 shares of common stock to employees for payment of annual and long-term incentive compensation for the period ended December 31, 2015. The shares were distributed in March 2016, and $5.5 million in expense related to the stock awards was recognized in the periods prior to March31, 2016. In June 2016, the Board of Directors granted the following restricted stock unit awards to employees: • 952,612 restricted stock units, with one third of those vesting in June 2017, one third vesting in June 2018, and one third vesting in June 2019; • 87,493 restricted stock units, with one half of those vesting in June 2017 and one half vesting in June 2018; and • 43,187 restricted stock units that vest in June 2017. The unit awards discussed above vesting in 2017 have an associated expense of $1.8 million that will be recognized on a straight-line basis over the twelve months following the date of the award. The unit awards discussed above vesting in 2018 have an associated expense of $1.6 million that will be recognized on a straight-line basis over the twenty-four months following the date of the award. The unit awards discussed above vesting in 2019 have an associated expense of $1.4 million that will be recognized on a straight-line basis over the thirty-six month period following the date of the award. In the first nine months of 2016, a total of 185,353 shares of common stock were granted to nonemployee directors. We granted a total of 48,246 shares of common stock to nonemployee directors in the first nine months of 2015. Stock-based compensation expense for restricted stock unit grants to employees and shares issued to nonemployee directors recorded in the first nine months of 2016 totaled $4.8 million, compared to $4.0 million in the same period last year. In connection with the vesting of restricted stock units and other stock grants, employees have in the past, at their election and when permitted by us, chosen to satisfy their minimum tax withholding obligations through net share settlement, pursuant to which the Company withholds the number of shares necessary to satisfy such withholding obligations.As a result, in the first nine months of 2016 we withheld 1,010,509 shares valued at approximately $3.5 million, or approximately $3.44 per share. In the first nine months of 2015 we withheld 613,698 shares valued at approximately $1.9 million, or approximately $3.05 per share. Common Stock Dividends In September 2011 and February 2012, our Board of Directors adopted a common stock dividend policy that has two components: (1) a dividend that links the amount of dividends on our common stock to our average quarterly realized silver price in the preceding quarter, and (2) a minimum annual dividend of $0.01 per share of common stock, in each case, payable quarterly, when and if declared. For illustrative purposes only, the table below summarizes potential per share dividend amounts at different quarterly average realized price levels according to the first component of the policy: Quarterly average realized silver price per ounce Quarterly dividend per share Annualized dividend per share $ 30 $ $ $ 35 $ $ $ 40 $ $ $ 45 $ $ $ 50 $ $ On November 4, 2016, our Board of Directors declared a common stock dividend, pursuant to the minimum annual dividend component of the policy described above, of $0.0025 per share, for a total dividend of $1.0 million payable in December 2016. Because the average realized silver price for the second quarter of 2016 was $19.53 per ounce, below the minimum threshold of $30 according to the policy, no silver-price-linked component was declared or paid. The declaration and payment of common stock dividends is at the sole discretion of our Board of Directors. 14 Table Of Contents Acquisition of Mines Management In September 2016, we issued 8,309,006 shares of our common stock as part of the consideration in the acquisition of Mines Management. See Note 13 for more information. At-The-Market Equity Distribution Agreement Pursuant to an equity distribution agreement dated February 23, 2016, we may issue and sell shares of our common stock from time to time through ordinary broker transactions having an aggregate offering price of up to $75 million, with the net proceeds available for general corporate purposes. The terms of sales transactions under the agreement, including trading day(s), number of shares sold in the aggregate, number of shares sold per trading day, and the floor selling price per share, are proposed by us to the sales agent. Whether or not we engage in sales from time to time may depend on a variety of factors, including share price, our cash resources, customary black-out restrictions, and whetherwe haveany material inside information. The agreement can be terminated by us at any time. The shares issued under the equity distribution agreement are registered under the Securities Act of 1933, as amended, pursuant to our shelf registration statement on Form S-3, which was filed with the SEC on February 23, 2016. As of September30, 2016, we had sold 2,780,087 shares under the agreement for proceeds of approximately $8.1 million, net of commissions and fees of approximately $166 thousand, with all of those sales occurring prior to the third quarter of 2016. Common Stock Repurchase Program On May 8, 2012, we announced that our Board of Directors approved a stock repurchase program. Under the program, we are authorized to repurchase up to 20 million shares of our outstanding common stock from time to time in open market or privately negotiated transactions, depending on prevailing market conditions and other factors. The repurchase program may be modified, suspended or discontinued by us at any time. Whether or not we engage in repurchases from time to time may depend on a variety of factors, including not only price and cash resources, but customary black-out restrictions, whetherwe haveany material inside information, limitations on share repurchases or cash usage that may be imposed by our credit agreement or in connection with issuances of securities, alternative uses for cash, applicable law, and other investment opportunities from time to time. As of September30, 2016, 934,100 shares have been purchased at an average price of $3.99 per share, leaving 19.1 million shares that may yet be purchased under the program. The closing price of our common stock at November4, 2016, was $6.46 per share. Warrants At December31, 2015, we had 2,249,550 warrants outstanding, with each warrant exercisable for 0.1622 of a share of our common stock at an exercise price of $6.17 per share. All of the warrants expired in March 2016, and there were no warrants outstanding as of September30, 2016. Note 9.Senior Notes, Credit Facility, and Capital Leases Senior Notes On April 12, 2013, we completed an offering of $500 million in aggregate principal amount of our Senior Notes due May 1, 2021 in a private placement conducted pursuant to Rule 144A and Regulation S under the Securities Act of 1933, as amended, and in 2014, an additional $6.5 million aggregate principal amount of the Senior Notes were issued to one of our pension plans. The Senior Notes were subsequently exchanged for substantially identical Senior Notes registered with the SEC. The Senior Notes are governed by the Indenture, dated as of April 12, 2013, as amended (the "Indenture"), among Hecla Mining Company ("Hecla") and certain of our subsidiaries and The Bank of New York Mellon Trust Company, N.A., as trustee. The net proceeds from the initial offering of the Senior Notes ($490 million) were used to partially fund the acquisition of Aurizon and for general corporate purposes, including expenses related to the Aurizon acquisition. 15 Table Of Contents The Senior Notes are recorded net of a 2% initial purchaser discount totaling $10 million at the time of the April 2013 issuance and having an unamortized balance of $5.8 million as of September30, 2016. The Senior Notes bear interest at a rate of 6.875% per year from the date of original issuance or from the most recent payment date on which interest has been paid or provided for.Interest on the Senior Notes is payable on May 1 and November 1 of each year, commencing November 1, 2013. During the nine months ended September30, 2016 and 2015, interest expense related to the Senior Notes and amortization of the initial purchaser discount and fees related to the issuance of the Senior Notes, net of $12.0 million and $10.0 million, respectively, in capitalized interest, totaled $15.2 million and $17.2 million, respectively. The Senior Notes are guaranteed on a senior unsecured basis by certain of our subsidiaries (the "Guarantors"). The Senior Notes and the guarantees are, respectively, Hecla's and the Guarantors' general senior unsecured obligations and are subordinated to all of Hecla's and the Guarantors' existing and future secured debt to the extent of the assets securing that secured debt.In addition, the Senior Notes are effectively subordinated to all of the liabilities of Hecla's subsidiaries that are not guaranteeing the Senior Notes, to the extent of the assets of those subsidiaries. The Senior Notes became redeemable in whole or in part, at any time and from time to time after May 1, 2016, on the redemption dates and at the redemption prices specified in the Indenture, plus accrued and unpaid interest, if any, to the date of redemption. Upon the occurrence of a change of control (as defined in the Indenture), each holder of Senior Notes will have the right to require us to purchase all or a portion of such holder's Senior Notes pursuant to a change of control offer (as defined in the Indenture), at a purchase price equal to 101% of the principal amount thereof plus accrued and unpaid interest, if any, to the date of purchase, subject to the rights of holders of the Senior Notes on the relevant record date to receive interest due on the relevant interest payment date. Credit Facility In May 2016, we entered into a $100 million senior secured revolving credit facility with a three year term. The credit facility is collateralized by the shares of common stock held in our material domestic subsidiaries and by our joint venture interests in the Greens Creek mine, all of our rights and interests in the joint venture agreement, and all of our rights and interests in the assets of the joint venture.This credit facility replaced our previous $100 million credit facility which had the same terms of collateral as described above. Below is information on the interest rates, standby fee, and financial covenant terms under our current credit facility: Interest rates: Spread over the London Interbank Offer Rate 2.25 - - 3.25% Spread over alternative base rate 1.25 - - 2.25% Standby fee per annum on undrawn amounts 0.50% Covenant financial ratios: Senior leverage ratio (debt secured by liens/EBITDA) not more than 2.50:1 Leverage ratio (total debt less unencumbered cash/EBITDA)(1) not more than 5.00:1 Interest coverage ratio (EBITDA/interest expense) not more than 3.00:1 The leverage ratio will decrease to 4.00:1 in 2017. We are also able to obtain letters of credit under the facility, and for any such letters we are required to pay a participation fee of between 2.25% and 3.25% based on our total leverage ratio, as well as a fronting fee to each issuing bank of 0.20% annually on the average daily dollar amount of any outstanding letters of credit. There were $2.6 million in letters of credit outstanding as of September30, 2016. 16 Table Of Contents We believe we were in compliance with all covenants under the credit agreement and no amounts were outstanding as of September30, 2016.We have not drawn funds on the current revolving credit facility as of the filing date of this report. Capital Leases We have entered into various lease agreements, primarily for equipment at our Greens Creek, Lucky Friday, and Casa Berardi units, which we have determined to be capital leases.
